Citation Nr: 0617201	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
skin condition.


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This appeal arises from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an increased rating for 
a skin condition.


FINDING OF FACT

The veteran's skin condition affects less than 20 to 40 
percent of the exposed areas and requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a period of less than six weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
skin condition have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  In Pelegrini v. 
Principi (Pelegrini II),  18 Vet. App. 112, 119-20 
(2004), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
§ 3.159(b), and Quartuccio, that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element 
of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant 
to provide any evidence in his possession that pertains 
to the claim.  Id. at 120-21.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion if it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002);  
38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   

A.  Duty to Notify

In an October 2002 letter to the veteran, the RO provided 
notice of the type of information and evidence required to 
substantiate a claim for an increased evaluation, but not 
with notice of what type of information and evidence needed 
to establish an effective date for the disability rating on 
appeal.  Despite the inadequate notice provided to the 
veteran with respect to establishing an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. at 394.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

The October 2002 letter also described what records VA 
would obtain on the veteran's behalf and what evidence 
VA would assist the veteran in obtaining.  The RO 
requested that the veteran notify VA of any other 
evidence he would like to have considered and stated 
that he should provide that evidence as soon as 
possible.  This notice was provided to the veteran prior 
to the unfavorable rating decision in January 2003.  As 
the notice was provided in a timely manner and notified 
the veteran of the evidentiary requirements for an 
increased evaluation, the Board finds that the RO has 
met its obligations with respect to the duty to notify.

B.	Duty to Assist

VA has made efforts to obtain relevant records on the 
veteran's behalf and has afforded the veteran a VA 
examination.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002).  The evidence in this appeal includes VA medical 
records and a report of a VA examination.  The veteran 
has not since identified any outstanding records that 
would assist in the development of this claim or 
disputed the adequacy of the VA examination.  The Board 
therefore finds that the RO has met its obligations with 
respect to the duty to assist under the VCAA.

II.  Analysis of Claim

The veteran seeks an increased rating for a skin condition.  
The condition is currently rated as 10 percent disabling.  
The veteran claims that the condition has worsened.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin conditions are rated according to criteria outlined in 
C.F.R. § 4.118, Diagnostic Code 7806.  A rating of 10 percent 
is assignable when the skin condition affects at least five 
percent but less than 20 percent of the entire body or at 
least five percent but less than 20 percent of the exposed 
areas and requires no more than topical therapy during the 
past 12 months.  A rating of 30 percent is assignable when 
the condition covers 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas and requires systematic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a period of six weeks or more, but not constantly, 
during the past 12 months.  A rating of 60 percent is 
assignable when more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected or the 
condition required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12 months.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).

The veteran had a VA skin examination in March 2005.  
According to the examination report, the veteran reported 
that he experiences symptoms of a skin condition 
approximately two times in a year, lasting for one week each.  
The veteran reported that he takes corticosteroids for 
treatment for a period of less than six weeks in a year.  The 
physician observed no active lesions upon examination.  He 
noted that the veteran's skin condition involves areas that 
are exposed to the sun, including the head, face, hands and 
neck.  The veteran reported that flare-ups of his skin 
condition interfered with his ability to perform daily 
activities. 

Under Diagnostic Code 7806, the veteran's current 10 percent 
rating is appropriate for the symptoms described.  A 30 
percent is not appropriate, as the veteran's condition does 
not affect more than 20 to 40 percent of his entire body or 
require immunosuppressive therapy for more than six weeks per 
year.  

The Board finds upon review of the evidence that a 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for a skin condition.  As there 
is not an approximate balance of positive and negative 
factors in this case, reasonable doubt could not be resolved 
in the veteran's favor.  Rather, as there is no evidence that 
the veteran's condition meets the criteria for the next 
higher evaluation, the claim must be denied.


ORDER

An evaluation in excess of 10 percent for a skin condition is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


